OPINION
ODOM, Judge.
This appeal is from an order denying relief in a habeas corpus proceeding in the 47th Judicial District Court of Potter County. At the habeas hearing a capias issued by the Presiding Judge of the Municipal Court of the City of Amarillo was introduced into evidence showing petitioner’s confinement in the custody of the Chief of Police of that city. Petitioner was confined by virtue of such capias on October 28, 1971; and having filed his petition for writ of habeas corpus, a hearing was held on October 29, 1971. At such hearing the court found that the capias was regular on its face. Petitioner offered no testimony or evidence to rebut the showing of regularity of the capias, but filed notice of appeal and asked the court to set bond. Petitioner was released from custody on bond of $1,000.00 pending this appeal.
Petitioner now contends that the capias is void on its face because it “was issued for an amount in excess of $200.00”. The capias was issued in Cause Nos. 89737, 89738, 89739, and 89740, for an unpaid *642amount of $245.00. The capias clearly shows that it was issued for not one judgment but for four unsatisfied judgments. The application for writ of habeas corpus includes attached copies of the judgments entered in these four causes. Therefore, the record before this court shows these judgments were entered for amounts of $200.00 in Cause No. 89737, $30.00 in Cause No. 89738, $30.00 in Cause No. 89739, and $25.00 in Cause No. 89740. These judgments were all for amounts within the jurisdiction of the Municipal Court as set out in Article 1195, Vernon’s Ann.Civ.St. There is no allegation of indigency, and all that is shown before this court is that the petitioner just refuses to pay the City of Amarillo the unpaid balance of $245.00 from the judgments heretofore mentioned.1
The judgment of the trial court denying relief is affirmed.

. Apparently lie has satisfied such judgments in the amount of $40.00.